Citation Nr: 0624863	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-35 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Evaluation of meralgia paresthetica, left lower extremity 
(previously denied as "blood clot" under 38 U.S.C. 1151) 
currently evaluated as 10 percent disabling from August 24, 
2000.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1958 to 
June 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that granted service connection for this 
disability under 38 U.S.C.A. § 1151, rated as 10 percent 
disabling.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the rating issue 
on appeal as set forth on the title page.

The Board notes that the veteran requested and was scheduled 
for a Travel Board hearing before a Veterans Law Judge, but 
did not appear for the hearing.  Accordingly, the Board 
considers the veteran's request for a hearing to be 
withdrawn, and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) 
(2005).


FINDING OF FACT

The veteran's meralgia paresthetica of the left lower 
extremity is evidenced by localized numbness and burning 
sensation in the lateral aspect of the left thigh.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
the veteran's meralgia paresthetica have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124, 4.124a, 
Diagnostic Code 8529 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was service-connected for left leg meralgia 
paresthetica in a rating decision dated in October 2003 as a 
consequence of femoral-popliteal bypass graft surgery 
performed at a VA Medical Center (VAMC).  See 38 U.S.C.A. 
§ 1151 (2002).  The disability was evaluated as being 10 
percent disabling from August 24, 2000, the date of the 
surgery.  

The veteran contends that his condition warrants a higher 
disability rating because his symptoms have worsened.  He 
complains of tingling and numbness, burning sensation, and 
constant pain and weakness.  The veteran was afforded two 
examinations in connection with his service connection claim 
and subsequent request for a higher evaluation.

In the detailed report of a July 2003 VA examination, the 
veteran was noted to complain of getting pain in his left 
lower leg on walking only a few blocks.  He described the 
pain as like a cramp that resolved by sitting down and 
resting.  He also described a burning sensation in the left 
thigh on the lateral aspect that was present some two hours 
per day, as well as periodic numbing of his whole left leg 
and foot.  He reported that, because of the pain in his leg, 
he was not able to exercise.  The examiner noted that the 
veteran also has a history of peripheral vascular disease, 
coronary artery disease, diabetes mellitus, and also suffered 
a stroke in the past.  

On examination, the examiner noted that, when the veteran 
walked from the waiting room to the office, his gait was 
normal, but that the gait was shuffling when specifically 
checked during examination.  The examiner found ankle jerk 
was 3+, there was decreased sensation to touch and pinprick 
in the left lower leg, sensory loss in the left leg, and mild 
edema on the left calf as compared to the right calf.  

The examiner reviewed the veteran's medical treatment 
records, including his other diagnosed illnesses and 
disabilities, and noted his history of pain and other 
complaints since his August 2000 surgery.  The examiner 
determined that the veteran had meralgia paresthetica that 
was as likely as not a result of his August 2000 surgery.  
The examiner explained in his report that the veteran's 
meralgia paresthetica was lateral femoral cutaneous nerve 
entrapment, and that the lateral femoral cutaneous nerve is a 
purely sensory nerve.  The examiner accordingly noted that 
only the veteran's symptoms of numbness and burning sensation 
in the lateral aspect of the left thigh could be attributed 
to his meralgia paresthetica.  The examiner specifically 
noted that the veteran's leg pain and numbness of the rest of 
the leg are not a result of his meralgia paresthetica.  The 
examiner suggested that these could be secondary to his 
diagnosed spinal stenosis, diabetes, or peripheral vascular 
disease.  He also noted that meralgia paresthetica is self-
limiting, and usually resolves on its own.  If it does not 
resolve on its own, it responds to Neurontin, though the 
veteran reported that it was not helping his symptoms at all.  

After the veteran disagreed with the assigned 10 percent 
rating, he was afforded another examination given in February 
2004.  The veteran again described left leg symptoms of 
tingling and numbness, abnormal sensation, and constant pain 
and weakness.  He complained that his symptoms imposed 
functional impairment in the form of limited walking.  The 
veteran's left knee and left ankle both appeared abnormal and 
exhibited crepitus.  The examiner found left lateral femoral 
cutaneous nerve involvement revealing findings of neuritis, 
as well as reduced sensation in the anterior thigh area.  
Examination also revealed weak dorsiflexion of the left foot, 
and knee jerk and ankle jerk both 2+.  The examiner confirmed 
the earlier diagnosis of meralgia paresthetica of the left 
leg, and noted that there was no change in the established 
diagnosis.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, as here, a specific 
disability is not listed in the Rating Schedule, rating is 
done by analogy to a closely related disease or injury in the 
Rating Schedule in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2005).

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's meralgia 
paresthetica disorder claim as a claim for a higher 
evaluation of the original award, effective from the date of 
award of service connection.

The rating schedule does not contain a diagnostic code to 
evaluate the veteran's meralgia paresthetica (lateral femoral 
cutaneous nerve entrapment) disability.  The disability must 
therefore be rated using another diagnostic code that is 
analogous to the functions affected and the anatomical 
localization and symptomatology.  While the veteran reports 
the pain he experiences in his leg is limiting, the evidence 
does not reveal any specific functions affected by impairment 
of the lateral femoral cutaneous nerve, which, again, is the 
presence of localized numbness and burning sensation, but not 
pain.  Since the veteran reported to his July 2002 examiner 
that his burning sensation is on the lateral aspect of his 
left thigh, anatomical localization of the symptomatology 
necessitates use of a diagnostic code related to that locale.  

The only diagnostic code meeting that criterion is the 
diagnostic code under which the RO rated the veteran's 
disability, Diagnostic Code 8529, paralysis of the external 
cutaneous nerve of the thigh.  38 C.F.R. § 4.124a.  Under 
Diagnostic Code 8529, a zero percent (non-compensable) rating 
is for application when there is mild to moderate paralysis 
of the external cutaneous nerve of the thigh.  A 10 percent 
award is for application when there is complete paralysis of 
the external cutaneous nerve of the thigh.  There is no 
higher rating available under Diagnostic Code 8529.  

The Board has sought to determine if a higher rating could be 
awarded under another analogous diagnostic code, but finds 
none analogous to the functions affected and the anatomical 
localization and symptomatology as described by the evidence 
of record.  38 C.F.R. § 4.20.  

The Board notes that the February 2004 examiner noted that 
the veteran's left lateral femoral cutaneous nerve impairment 
involved findings of neuritis.  The Board has therefore has 
also considered whether rating on the basis of neuritis would 
result in a higher evaluation, but finds that it does not.  
Peripheral neuritis is to be rated on the scale provided for 
the injury of the nerve involved, in this case, the femoral 
cutaneous nerve.  38 C.F.R. § 4.124 (2005).  Thus, the result 
would be only a change in the diagnostic code used, from 8529 
to 8629, but not a change in the degree of disability.  
Moreover, 38 C.F.R. § 4.124 specifies that the maximum rating 
that may be assigned for neuritis is a rating for severe, 
incomplete, paralysis.  The Board notes that the veteran's 
currently awarded rating of 10 percent under Diagnostic Code 
8529 is defined as severe to complete paralysis of the nerve.  
A higher award is thus not available utilizing section 4.124.

In sum, there is no diagnostic code available that would 
result in an award higher than the currently assigned 10 
percent for the veteran's service-connected meralgia 
paresthetica of the left lower extremity, and thus a higher 
award is not warranted for any period since the original 
August 24, 2000, effective date.  Fenderson, supra.  

The Board acknowledges that the veteran suffers pain in his 
left leg, and that that pain is not without consequences.  
However, it must be emphasized that the veteran's service-
connected disability involves damage to the femoral cutaneous 
nerve, which the evidence shows is a purely sensory nerve.  
The damage to this nerve has resulted in localized numbness 
and burning sensation, but not the pain that the veteran 
experiences.

As noted, the 10 percent rating assigned represents the 
highest schedular rating for impairment of the lateral 
femoral cutaneous nerve.  An award of such a rating suggests 
that consideration should also be given to a possible 
extraschedular rating; however, the Board finds that the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2005).  The current evidence of record does not demonstrate 
that the service-connected disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  Id.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2002 and January 2004.  (Although the notice required by the 
VCAA may not have been provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran together apprised him of what the evidence 
must show to establish entitlement to service connection and 
to a higher evaluation, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO's June 
2004 VCAA letter specifically requested that the veteran 
identify any information or evidence pertaining to his claim, 
and specified when and where to send the information or 
evidence.  The RO also provided a statement of the case (SOC) 
reporting the results of its review, and providing the text 
of the relevant portions of the VA regulations, including the 
criteria for rating the veteran's disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
the notification did not include the criteria for award of an 
effective date, see Dingess, supra, that issue is not now 
before the Board.  Consequently, a remand for the purpose of 
notification related to the criteria for award of an 
effective date is not necessary.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured multiple examinations in order to 
ascertain the nature and severity of his disability. VA has 
no duty to inform or assist that was unmet.

(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation greater than 10 percent for 
meralgia paresthetica, left lower extremity, from August 24, 
2000, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


